LACOMBE, Circuit Judge.
Complainant may talce an order pendente lite enjoining defendant from selling and from offering to sell any cot-ton or absorbent cotton, not manufactured by or for complainant, to the package or packages of which shall be applied, in any form or manner whatsoever, the representation of a red cross, or the designation “Red Cross”; and from continuing to offer to sell or to sell packages of cotton or absorbent cotton like the package or packages hereinbefore described as having been by the defendant offered and sold, or which, by collocation of size, shape, color, interior mode of packing, label, inscription, and symbols, are made so nearly like in appearance to complainant's package as to be calculated to mislead.